In his motion for rehearing the appellant questions the sufficiency of the evidence to support the verdict. We have carefully read the testimony as set forth in the statement of facts, which contains about 100 pages of typewritten matter, much of which cannot be considered for the reason that it is in question and answer form, which is obnoxious to the statutory provision contained in article 760, C. C. P., as amended by the Acts of the 42nd Legislature, 1931 First Called Session, ch. 34. See Mitchell v. State, 54 S.W.2d 107. A reading of the document leaves in the mind of the court no question but that there was sufficient evidence to support the conviction.
The issues were submitted to the jury under the law of circumstantial evidence in an adequate charge.
Briefly, the facts are as follows: Allen Chapman was using a certain barn for the purpose of storing cotton, and he had *Page 55 
therein something like 1700 or 1800 pounds of seed cotton which was of a peculiar class of cotton known as "Kasch Cotton," which, according to the evidence, was distinguishable from cotton of other kinds. The barn in which the cotton was stored was broken open and a large portion of the cotton removed. After following certain tracks, the barn under the control of the appellant was examined. In it was found the stolen cotton which, according to the evidence, was identified by the peculiarity mentioned, which differentiated it from the cotton belonging to the appellant. The identification was also made by certain strings used in closing the sacks. There was evidence that appellant offered to pay for the cotton soon after it was discovered. He disclaimed having stolen the cotton and claimed that another party had done so and that he wanted to settle the matter without publicity. It appears that there were other parties involved in the transaction and that at least one of them had entered a plea of guilty. As stated above, there are many circumstances contained in the record, but due to the condition in which the evidence is found, further discussion is not deemed profitable or desirable. Suffice it to say that we are not prepared to hold that the verdict is not supported by the evidence.
The motion for rehearing is overruled.
Overruled.